NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 16 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-10138

              Plaintiff - Appellee,              D.C. No. 3:11-CR-00064-HDM-
                                                 WGC-1
  v.

JUAN RAMON CABEZAS,                              MEMORANDUM*

              Defendant - Appellant.


                 Appeal from the United States District Court
                          for the District of Nevada
              Howard D. McKibben, Senior District Judge, Presiding

                             Submitted May 13, 2014**
                              San Francisco, California

Before: D.W. NELSON, McKEOWN, and M. SMITH, Circuit Judges.

       Juan Cabezas (Cabezas) pled guilty to one count each of mail fraud, bank

fraud, tax evasion, money laundering, and aggravated identity theft, and received

four concurrent 63-month sentences followed by a 24-month sentence to be served


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consecutively. Cabezas appeals the district court’s imposition of an abuse of trust

enhancement, the court’s alleged failure to address the need to avoid unwarranted

sentencing disparities under 18 U.S.C. § 3553(a)(6), and the court’s purported

reliance on unreliable victim statements during sentencing. We affirm.

      As Cabezas concedes, a factual and legal basis for the abuse of trust

enhancements exists. While his plea agreement did not contemplate the imposition

of this enhancement, the plea agreement was not binding on the court. Moreover,

the district court imposed a within-Guidelines sentence, and Cabezas had already

conceded that his Guidelines range fell within the neighborhood of sentences

imposed in similar cases. No further explanation was required under

18 U.S.C. § 3553(a)(6). United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008)

(“A within-Guidelines sentence ordinarily needs little explanation . . . because both

the Commission and the sentencing judge have determined that the sentence

comports with the § 3553(a) factors and is appropriate in the ordinary case.”).

      Finally, regardless of whether the victims’ statements at sentencing were

unreliable, they do not provide a basis for vacating Cabezas’ sentence because they

were not “demonstrably made the basis for the sentence.” United States v. Ibarra,

737 F.2d 825, 827 (9th Cir. 1984). Instead, the district court based Cabezas’

sentence on the amount of loss, Cabezas’ failure to stop embezzling money despite
an opportunity to walk away, the abuse of trust, and Cabezas’ payment of full

restitution.

AFFIRMED.